Citation Nr: 1524787	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for obesity.

4.  Whether new and material evidence has been presented to reopen a service connection claim for sciatica, to include as secondary to service-connected lumbar spine disability, and if so, whether service connection may be granted.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to January 1984 and November 1984 to October 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010, April 2013, April 2014, and December 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The July 2010 rating decision denied service connection for hearing loss and tinnitus, the April 2013 decision denied entitlement to a TDIU, the April 2014 decision denied service connection for obesity, and the December 2014 decision declined to reopen the claim of entitlement to service connection for sciatica.

The Veteran requested a Board hearing at the Central Office.  Such hearing was scheduled for January 2015, but in December 2014 the Veteran notified the Board that he no longer desired a hearing.  Thus, his hearing request is deemed withdrawn.

In March 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), and the requested opinion was received in the April 2015.  Because the decision herein is fully favorable to the relevant claims, the Board will proceed to the merits.

The issues of entitlement to a TDIU and whether new and material evidence has been presented to reopen a service connection claim for sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, bilateral hearing loss is related to service.

2.  Tinnitus had its onset in service.

3.  Obesity is not a disability for which service connection may be granted.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2014). 

3.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Hearing Loss

The Veteran contends that his bilateral hearing loss is due to in-service acoustic trauma.  The Veteran reported in a November 2010 submission that he was constantly exposed to excessive noise in service in his role as a diesel engine technician in the Navy.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Personnel records confirm that his military occupational specialty was Diesel Engine Technician.  Service treatment records include hearing conservation data reports that show he worked in the engine shop.  As it is consistent with the evidence of record and there is no conflicting evidence, the Board finds the Veteran's report credible.  Thus the Board finds that the Veteran was exposed to acoustic trauma in service.

The Veteran is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  Thus, the case turns on whether this disability is related to or had its onset in service.

The June 2010 VA examiner and April 2015 VHA specialist submitted negative nexus opinions.  However, neither opinion discussed the Veteran's report that he has experienced bilateral hearing loss since 1985 in service.  The Veteran has competently reported hearing loss since service.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.
II.  Tinnitus

Tinnitus is a chronic disease within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

As discussed above, the Veteran was exposed to acoustic trauma in service.  At the June 2010 VA examination, the Veteran reported that he experiences constant ringing in his ears that began in 1985 in service and this symptom has continued to the present.  At a July 2010 private audiological evaluation and in a November 2010 lay statement he reported constant ringing in his ears.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. at 368; Layno.  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As there is no conflicting evidence of record, the Board finds his reports of the onset and recurrence of tinnitus symptoms credible.  

The Board finds that the Veteran's competent, credible report of ringing in his ears from service to the present establishes continuity of tinnitus symptomatology; thus, service connection is warranted.

III.  Obesity

As to the claim of entitlement to service connection for obesity, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).
Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Obesity is a particularity of body type alone and is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1.  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a chronic disability manifested by obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by obesity.  

As obesity is not a disease or disability for which service connection may be granted, the claim must be denied. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.

Service connection for obesity is denied.


REMAND

In a December 2014 rating decision, the RO declined to reopen a claim of entitlement to service connection for sciatica, to include as secondary to service-connected lumbar spine disability.  In January 2015, the Veteran submitted a notice of disagreement with that decision.  38 C.F.R. §§ 20.201, 20.302(a) (2014).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) as to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Veteran also seeks entitlement to a TDIU.  In this decision, the Board has granted service connection for bilateral hearing loss and tinnitus and the AOJ must assign disability ratings in the first instance.  Such assignment may impact whether the Veteran satisfies the schedular requirements for a TDIU rating as set forth in 38 C.F.R. § 4.16(a) during that period.  Thus, a decision by the Board on the Veteran's TDIU claim under 38 C.F.R. § 4.16(a) would be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC as to the issue of whether new and material evidence has been presented to reopen a service connection claim for sciatica, to include as secondary to service-connected lumbar spine disability.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  After assigning disability ratings for bilateral hearing loss and tinnitus in the first instance, and conducting any development deemed necessary, readjudicate the TDIU claim.  If the benefit sought remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


